Case 19-01325-hb         Doc 18     Filed 03/26/19 Entered 03/26/19 15:16:52           Desc Main
                                    Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

IN RE:

Travinia Italian Kitchen at Richmond, LLC,                  Case # 19-01325-hb

                     Debtor.                                 Chapter 7


                RESPONSE TO APPLICATION FOR SALE OF PROPERTY
                          FREE AND CLEAR OF LIENS

         West Town Bank & Trust, a secured creditor herein, hereby responds to the Notice and
Application for Sale of Property Free and Clear of Liens, filed at Docket No. 5, as follows:
         West Town Bank & Trust f/k/a West Town Savings Bank (“West Town”) is a secured
creditor by virtue of a properly perfected security agreement attaching to all assets of the Debtor.
The amount of the debt owed to West Town far exceeds the proposed purchase price of the assets.
As acknowledged by the Trustee, West Town’s consent to the sale is required, pursuant to 11
U.S.C. § 363(f).
         This bankruptcy case was recently filed on March 6, 2019, and West Town has not yet
had an opportunity to investigate the fair market value of the assets to determine if the proposed
sale price is fair and reasonable. West Town is in the process of obtaining information from the
Debtor which will enable it to do so. West Town reserves it rights with regard to the proposed
sale, including but not limited to its right to consent or object.
         RESPECTFULLY SUBMITTED on this the 26th day of March, 2019, at Murrells Inlet,
South Carolina.
                                                      BARTON BRIMM, PA

                                                     BY: /s/Christine E. Brimm, #6313
                                                      Christine E. Brimm
                                                     3955 Hwy 17 Bypass, Suite D
                                                     Post Office Box 2746
                                                     Murrells Inlet, South Carolina 29576
                                                     (803) 256-6582
                                                     Counsel for West Town Bank & Trust
Case 19-01325-hb        Doc 18     Filed 03/26/19 Entered 03/26/19 15:16:52            Desc Main
                                   Document      Page 2 of 2


                          UNITESTATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

IN RE:

Travinia Italian Kitchen at Richmond, LLC,               Case # 19-01325-hb

                    Debtor.                                Chapter 7



                             CERTIFICATE OF SERVICE

I, Connie Fraser, hereby certify that I, on behalf of Christine E. Brimm, District Court I.D. #6313,
Counsel for West Town Bank & Trust, served a copy of the Response to Application for Sale of
Property Free and Clear of Liens, filed March 26, 2019, on the Office of the United States
Trustee via electronic filing and electronic transmission through CM/ECF, pursuant to SC LBR
9036-1, and on the parties in interest as shown below, via CM/ECF and/or U.S. Mail, as indicated,
on March 26, 2019.

John K. Fort, Trustee
P.O. Box 789
Drayton, SC 29333
Via CM/ECF and U.S. Mail


                                                       BARTON BRIMM, PA

                                                       BY: /s/ Connie Fraser
                                                       Post Office Box 2746
                                                       Murrells Inlet, South Carolina 29576
                                                       TEL: 803.256.6582
                                                       FAX: 803.779.0267
